McDonald, J.
dissenting.
I dissent on the ground alone, that I think evidence of the value of the woman Feraby and her child, and of her hire from the time of the sale to the time of the trial, ought to have been admitted to go to the jury. The action enjoined was aa action of trover. The plaintiff might have waived the torts and sued in assumpsit for the price for which the woman; and child were sold. In that event he could have recovered the sum for which they were sold with the interest-But he chose to proceed in tort. The defendant in trove® was a wrong-doer and the plaintiff ought not to have been damnified by his tort, even if the defendant derived no advantage from it, further than the then value of the negro. The English rule of damages affords no just criterion here, in suits for the recovery of slaves, because they have no slaves there. A case like the one before us, of the conversion of a female slave and her child, constant increasing in value, is unknown in the English law. But apply a principle of the English law to this case, and there is no difficulty t If a ease be such that either the person who commits, or the f erson who suffers the wrong must lose, the loss must fall on the wrong-doer. The defendant should make complete reparation for the wrong which lie had committed. If he had not sold the negro, the administrator would have been entitled to receive from him the negroes as they were at the time of the trial. Should the tort of defendant put him in a worse condition ? I think Judge Warner, in delivering the *546opinion of the Court in the case of Schley vs. Lyon & Rutherford, 6 Ga. 535, stated the principle of the Court in awarding damages in actions of trover to be, “that the plaintiff is entitled to a full indemnity for the injury sustained, by reason of the wrongful conversion of his property by the defendant ; that the defendant shall derive no benefit from his owh wrongful act.”